Exhibit 10.36




SPLIT-DOLLAR AGREEMENT
 
THIS AGREEMENT made and entered into this 8th day of August, 2008, effective as
of March 30, 2006 by and between OSI RESTAURANT PARTNERS, LLC (formerly known as
OUTBACK STEAKHOUSE, INC.), with principal offices and place of business in the
State of Florida (hereinafter referred to as the "Company") and WILLIAM A. ALLEN
(hereinafter referred to as the "Employee"),


            WITNESSETH THAT:


            WHEREAS, the Employee is employed by the Company;


            WHEREAS, the Employee wishes to provide life insurance protection
for his family in the event of his death, under life insurance policy number
90848001, insuring the life of the Employee, with a face amount of $5,225,486 as
of January 31, 2008 (the "Policy"), which is described in Exhibit A attached
hereto and by this reference made a part hereof, and which was issued by John
Hancock Variable Life Insurance Company (the "Insurer");


             WHEREAS, the Company is willing to pay the premiums due on the
Policy as an additional employment benefit for the Employee, on the terms and
conditions hereinafter set forth;


            WHEREAS, the Company is the owner of the Policy and, as such,
possesses all incidents of ownership in and to the Policy, except as otherwise
provided herein; and
 
       WHEREAS, the Company wishes to retain such ownership rights, in order to
secure the repayment of the amount due it hereunder;


             NOW, THEREFORE, in consideration of the premises and of the mutual
promises contained herein, the parties hereto agree as follows:

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
1.           Purchase of Policy. The Company has purchased the Policy from the
Insurer in the total face amount of $5,225,486 (as of January 31, 2008) and
Increasing Death Benefit Option (as such term is defined in the Policy). The
parties hereto have taken all necessary action to cause the Insurer to issue the
Policy, and shall take any further action which may be necessary to cause the
Policy to conform to the provisions of this Agreement. The parties hereto agree
that the Policy shall be subject to the terms and conditions of this Agreement
and of the endorsement to the Policy or beneficiary designation filed with the
Insurer in accordance herewith.


2.           Ownership of Policy. The Company shall be the sole and absolute
owner of the Policy, and may exercise all ownership rights granted to the owner
thereof by the terms of the Policy, except as may otherwise be provided herein.


3.           Designation of Policy Beneficiary/Endorsement. The Company has
executed a beneficiary designation for and/or an endorsement to the Policy,
using the form required by the Insurer, naming itself as the beneficiary of the
Policy death proceeds in an amount equal to the greater of the total amount of
the premiums paid by it hereunder or the cash value of the Policy (excluding
surrender charges or other similar charges or reductions), and naming the
beneficiary or beneficiaries selected by the Employee as the beneficiary or
beneficiaries of any balance of the death proceeds provided under the Policy.


4.           Election of Settlement Option. The Employee may select the
beneficiary or beneficiaries to receive the portion of policy proceeds to which
the Employee is entitled hereunder, as well as the settlement option for payment
of the death benefit provided under the Policy in excess of the amount due the
Company hereunder, by specifying the same in a written notice to the Company.
Upon receipt of such notice, the Company shall promptly execute and deliver to
the Insurer the endorsement or beneficiary designation for such Policy under the
form
 
2

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
used by the Insurer thereunder, to elect the requested settlement option and to
designate the requested person, persons or entity as the beneficiary or
beneficiaries to receive the death proceeds of the Policy in excess of the
amount to which the Company is entitled hereunder. The parties hereto agree to
take all action necessary to cause the beneficiary designation and settlement
option provisions of the Policy to conform to the provisions hereof The Company
shall not terminate, alter or amend such endorsement or beneficiary designation
without the express written consent of the Employee.


5.           Payment of Premiums. On or before the due date of each Policy
premium, or within the grace period provided therein, the Company shall pay the
full amount of the annual premium on the Policy to the Insurer, and shall, upon
request, promptly furnish the Employee evidence of timely payment of such
premium. Subject to the acceptance of such amount by the Insurer, the Company
may, in its discretion, at anytime and from time to time, make additional
premium payments on the Policy. The Company shall annually furnish the Employee
a statement of the amount of income reportable by the Employee for any Federal,
state or local taxes, as applicable, as a result of the insurance protection
provided the Policy beneficiary or beneficiaries hereunder.


6.           Additional Payment to Employee. Upon the Employee reaching 65 years
of age and while this Agreement is still in existence, the Company shall pay to
the Employee, on or before March 15th of each year, as additional compensation,
an amount equal to the estimated Federal, state and local taxes, as applicable,
on the amount of income reportable by the Employee as a result of the insurance
protection provided the Policy beneficiary or beneficiaries hereunder for the
immediately preceding calendar year assuming the highest Federal, state and
local tax, income tax bracket for a married individual or single individual as
the case may be.
3

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
7.           Limitations on Company's Rights in Policy. Notwithstanding any
other provision hereof or of the Policy, the Company shall not sell, assign,
transfer, surrender or cancel the Policy, change the beneficiary designation of
the Policy, change the Death Benefit Option provision, or decrease the Face
Amount of Insurance Death Benefit, without, in any such case, the express
written consent of the Employee.


8.           Policy Loans.


a.           The Company may pledge or assign the Policy, subject to the terms
and conditions of this Agreement, for the sole purpose of securing a loan from
the Insurer or from a third party. The amount of such loan, including
accumulated interest thereon, shall not exceed the lesser of (i) the cumulative
amount of premiums on the Policy paid by the Company hereunder, less any portion
thereof previously recovered by the Company through a loan from or against or a
withdrawal from the Policy permitted hereunder; or (ii) the cash surrender value
of the Policy (as defined therein) as of the date to which premiums have been
paid. Interest charges on such loan shall be paid by the Company. If the Company
so encumbers the Policy, other than by a policy loan from the Insurer, then,
upon the death of the Employee or upon the election of the Employee hereunder to
purchase the Policy from the Company, the Company shall promptly repay such loan
from the death proceeds of the Policy or the amount received from the Employee
for the purchase of the Policy, as the case may be, and thereafter shall
promptly take all action necessary to secure the release or discharge of such
encumbrance.


b.           The Company may make withdrawals from the Policy, subject to the
terms and conditions hereof. The amount of any such withdrawal shall not exceed
the lesser of: (i) the amount of the premiums on the Policy paid by the Company
hereunder, less any portion thereof previously recovered by the Company through
a loan from or against or a withdrawal permitted
 
4

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
hereunder; or (ii) the cash surrender value of the Policy (as defined therein)
as of the date to which premiums have been paid, and shall reduce the amount to
which the Company would otherwise be entitled hereunder.


9.           Collection of Death Proceeds.


a.           Upon the death of the Employee, the Company shall cooperate with
the beneficiary or beneficiaries designated by the Company at the direction of
the Employee to take whatever action is necessary to collect the death benefit
provided under the Policy; when such benefit has been collected and paid as
provided herein, this Agreement shall thereupon terminate.


b.           Upon the death of the Employee, the Company shall have the
unqualified right to receive a portion of such death benefit equal to the
greater of: (1) the total amount of the premiums paid by it hereunder reduced by
any indebtedness against the Policy incurred by the Company hereunder existing
at the death of the Employee, including any interest due on such indebtedness,
or any withdrawals made by the Company from the Policy; (2) or the cash value of
the Policy, net of any loans from the Insurer or withdrawals permitted hereunder
(excluding surrender charges or other similar charges or reductions) immediately
before the death of the Employee. The balance of the death benefit provided
under the Policy, if any, shall be paid directly to the beneficiary or
beneficiaries designated by the Company at the direction of the Employee, in the
manner and in the amount or amounts provided in the endorsement or beneficiary
designation provision of the Policy. In no event shall the amount payable to the
Company hereunder exceed the death proceeds payable under the Policy at the
death of the Employee. No amount shall be paid from such death benefit to the
beneficiary or beneficiaries designated by the Company at the direction of the
Employee, until the full amount due the
 
5

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
Company hereunder has been paid. The parties hereto agree that the beneficiary
designation provision of the Policy shall conform to the provisions hereof.


c.           Notwithstanding any provision hereof to the contrary, in the event
that, for any reason whatsoever, no death benefit is payable under the Policy
upon the death of the Employee and in lieu thereof the Insurer refunds all or
any part of the premiums paid for the Policy, the Company and the Employee's
beneficiary or beneficiaries shall have the unqualified right to share such
premiums based on their respective cumulative contributions thereto.


10.           Termination of the Agreement During the Employee's Lifetime.


a.           This Agreement shall terminate, during the Employee's lifetime,
without notice, upon bankruptcy, receivership or dissolution of the Company.


b.           In addition, either party may terminate this Agreement while no
premium under the Policy is overdue, by written notice to the other party;
provided that the Company shall have no power to terminate this Agreement.


11.           Disposition of the Policy on Termination of the Agreement During
the Employee's Lifetime.


a.           For sixty (60) days after the date of the termination of this
Agreement during the Employee's lifetime, the Employee shall have the assignable
option to purchase the Policy from the Company. The purchase price for the
Policy shall be (i) the cumulative amount of the premium payments made by the
Company hereunder, less any portion thereof previously recovered by the Company
as a result of a loan from or against or a withdrawal from the Policy permitted
hereunder, or (ii) the then cash value of the Policy, net of any loans from the
Insurer or withdrawals (excluding surrender charges or other similar charges or
reductions), less any indebtedness incurred by the Company secured by the Policy
which remains outstanding as of the
 
6

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
date of such termination, including any interest due on such indebtedness, or
any withdrawals made by the Company from the Policy. In no event shall the
amount payable to the Company hereunder exceed the death proceeds payable under
the Policy at the death of the Employee. Upon receipt of such amount, the
Company shall transfer all of its right, title and interest in and to the Policy
to the Employee or his assignee, by the execution and delivery of an appropriate
instrument of transfer.


b.           If the Employee or its assignee fails to exercise such option
within such sixty (60) day period, then, the Company may enforce its right to be
repaid the amount due it hereunder by surrendering or canceling the Policy for
its cash surrender value, or it may change the beneficiary designation
provisions of the Policy, naming itself or any other person or entity as
revocable beneficiary thereof, or exercise any other ownership rights in and to
the Policy, without regard to the provisions hereof. Thereafter, neither the
Employee nor his assigns or beneficiaries shall have any further interest in and
to the Policy, either under the terms thereof or under this Agreement.


12.            Insurer Not a Party. The Insurer shall be fully discharged from
its obligations under the Policy by payment of the Policy death benefit to the
beneficiary or beneficiaries named in the Policy, subject to the terms and
conditions of the Policy. In no event shall the Insurer be considered a party to
this Agreement, or any modification or amendment hereof. No provision of this
Agreement, nor of any modification or amendment hereof, shall in any way be
construed as enlarging, changing, varying, or in any other way affecting the
obligations of the Insurer as expressly provided in the Policy, except insofar
as the provisions hereof are made a part of the Policy by the beneficiary
designation executed by the Company and filed with the Insurer in connection
herewith.
 
7

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
13.            Assignment by Employee. Notwithstanding any provision hereof to
the contrary, the Employee shall have the right to absolutely and irrevocably
assign by gift all of his right, title and interest in and to this Agreement and
the rights it provides in and to the Policy to an assignee. This right shall be
exercisable by the execution and delivery to the Corporation of a written
assignment, in substantially the form attached hereto as Exhibit B, which by
this reference is made a part hereof. Upon receipt of such written assignment
executed by the Employee and duly accepted by the assignee thereof, the
Corporation shall consent thereto in writing, and shall thereafter treat the
Employee's assignee as the sole owner of all of the Employee's right, title and
interest in and to this Agreement and in and to the Policy. Thereafter, the
Employee shall have no right, title or interest in and to this Agreement or the
Policy, all such rights being vested in and exercisable only by such assignee.


14.            Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.


a.           Named Fiduciary. The Company is hereby designated as the named
fiduciary under this Agreement. The named fiduciary shall have authority to
control and manage the operation and administration of this Agreement, and it
shall be responsible for establishing and carrying out a funding policy and
method consistent with the objectives of this Agreement.


b.           Claim. A person who believes that he or she is being denied a
benefit to which he or she is entitled (hereinafter referred to as "Claimant"),
or his or her duly authorized representative, may file a written request for
such benefit with the Chief Legal Officer of the Company (the "First Level
Reviewer") setting forth his or her claim. Such claim must be addressed to the
Chief Legal Officer of the Company, at its then principal place of business.
8

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
c.           Claim Decision. Upon receipt of a claim, the First Level Reviewer
shall advise the Claimant that a reply will be forthcoming within a reasonable
period of time, but ordinarily not later than ninety (90) days, and shall, in
fact, deliver such reply within such period. However, the First Level Reviewer
may extend the reply period for an additional ninety (90) days for reasonable
cause. If the reply period will be extended, the First Level Reviewer shall
advise the Claimant in writing during the initial ninety (90) day period
indicating the special circumstances requiring an extension and the date by
which the First Level Reviewer expects to render the benefit determination. If
the claim is denied in whole or in part, the First Level Reviewer will render a
written opinion, using language calculated to be understood by the Claimant,
setting forth:


 (1)           the specific reason or reasons for the denial;


(2)           the specific references to pertinent provisions of the Agreement
on which the denial is based;


(3)           a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation as to why such material
or such information is necessary;


(4)           appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review, including a statement of the
Claimant's right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review; and


(5)           the time limits for requesting a review of the denial under
Section 14(c) hereof and for the actual review of the denial under Section 14(d)
hereof.
9

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
d.           Request for Review. Within sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Chairman of the Compensation Committee of the Board of
Directors of the Company (the "Second Level Reviewer") review the First Level
Reviewer's prior determination. Such request must be addressed to the Chairman
of the Compensation Committee of the Board of Directors of the Company, at its
then principal place of business. The Claimant or his or her duly authorized
representative may submit written comments, documents, records or other
information relating to the denied claim, which such information shall be
considered in the review under this subsection without regard to whether such
information was submitted or considered in the initial benefit determination.


             The Claimant or his or her duly authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information which (i) was relied upon by the
First Level Reviewer in making its initial claims decision, (ii) was submitted,
considered or generated in the course of the First Level Reviewer making its
initial claims decision, without regard to whether such instrument was actually
relied upon by the First Level Reviewer in making its decision or (iii)
demonstrates compliance by the First Level Reviewer with its administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with this Agreement and that, where
appropriate, the provisions of this Agreement have been applied consistently
with respect to similarly situated claimants. If the Claimant does not request a
review of the First Level Reviewer's determination within such sixty (60) day
period, he or she shall be barred and estopped from challenging such
determination.
10

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
e.           Review of Decision. Within a reasonable period of time, ordinarily
not later than sixty (60) days, after the Second Level Reviewer's receipt of a
request for review, it will review the First Level Reviewer's prior
determination. If special circumstances require that the sixty (60) day time
period be extended, the Second Level Reviewer will so notify the Claimant within
the initial sixty (60) day period indicating the special circumstances requiring
an extension and the date by which the Second Level Reviewer expects to render
its decision on review, which shall be as soon as possible but not later than
120 days after receipt of the request for review. In the event that the Second
Level Reviewer extends the determination period on review due to a Claimant's
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall not take into account the period
beginning on the date on which notification of extension is sent to the Claimant
and ending on the date on which the Claimant responds to the request for
additional information.


             The Second Level Reviewer has discretionary authority to determine
a Claimant's eligibility for benefits and to interpret the terms of this
Agreement. Benefits under this Agreement will be paid only if the Second Level
Reviewer decides in its discretion that the Claimant is entitled to such
benefits. The decision of the Second Level Reviewer shall be final and
non-reviewable, unless found to be arbitrary and capricious by a court of
competent review. Such decision will be binding upon the Company and the
Claimant.


             If the Second Level Reviewer makes an adverse benefit determination
on review, the Second Level Reviewer will render a written opinion, using
language calculated to be understood by the Claimant, setting forth:
 
(1)  
the specific reason or reasons for the denial;

11

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
(2)           the specific references to pertinent provisions of the Agreement
on which the denial is based;


(3)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information which (i) was relied upon by the Second Level Reviewer in
making its decision, (ii) was submitted, considered or generated in the course
of the Second Level Reviewer making its decision, without regard to whether such
instrument was actually relied upon by the Second Level Reviewer in making its
decision or (iii) demonstrates compliance by the Second Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with this Agreement, and
that, where appropriate, the provisions of this Agreement have been applied
consistently with respect to similarly situated claimants; and


(4)           a statement of the Claimant's right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.


15.            Amendment. This Agreement may not be amended, altered or
modified, except by a written instrument signed by the parties hereto, or their
respective successors or assigns, and may not be otherwise terminated except as
provided herein.


16.            Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and the Employee, his
successors, assigns, and beneficiaries.
12

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
17.           Notices. Any notice, consent or demand required or permitted to be
given under the provisions of this Agreement shall be in writing, and shall be
signed by the party giving or making the same. If such notice, consent or demand
is mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party's last known address as shown on the
records of the Company. The date of such mailing shall be deemed the date of
notice, consent or demand.


18.           Governing Law. This Agreement, and the rights of the parties
hereunder, shall be governed by and construed in accordance with the laws of the
State of Florida.
 
    IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.


OSI RESTAURANT PARTNERS, LLC


By: /s/ Dirk A. Montgomery_______
Name: Dirk A. Montgomery_______
Title: Chief Financial Officer_______




ATTEST:


/s/ Joseph J. Kadow____________
Joseph J. Kadow,
Secretary


"COMPANY"




/s/ A. William Allen_______________
A. WILLIAM ALLEN


"EMPLOYEE"


13

 


2391001
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A




The following life insurance Policy is subject to the Split-Dollar Agreement to
which this Exhibit is attached:


Insurer John Hancock Variable Life Insurance Company


Insured William A. Allen________________________


Policy Number 90848001________________________


Date of Issue March 30, 2006_____________________


Face Amount $5,225,486 (as of January 31, 2008)____


Death Benefit Option Increasing Death Benefit Option


14



 


2391001
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B




                         THIS ASSIGNMENT, dated this __ day of__________, 20__.


                         WITNESSETH THAT:


                         WHEREAS, the undersigned (the "Assignor") is the
Employee under that certain Split-Dollar Agreement effective as of March 30,
2006 (the "Split-Dollar Agreement") between OSI RESTAURANT PARTNERS, LLC
(formerly known as Outback Steakhouse, Inc.) with principal offices and place of
business in the State of Florida (the "Company") and WILLIAM A. ALLEN, which
Split-Dollar Agreement confers upon the undersigned certain rights and benefits
with regard to one or more policies of insurance insuring the Assignor's life;
and


                         WHEREAS, pursuant to the provisions of said
Split-Dollar Agreement, the
Assignor retained the right, exercisable by the execution and delivery to the
Corporation of a written form of assignment, to absolutely and irrevocably
assign all of the Assignor's right, title and interest in and to said
Split-Dollar Agreement to an assignee; and


                         WHEREAS, the Assignor desires to exercise said right;


                         NOW, THEREFORE, the Assignor, without consideration,
and intending to make a gift, hereby absolutely and irrevocably assigns, gives,
grants and transfers to ___________ (the "Assignee"), all of the Assignor's
right, title and interest in and to the Split-Dollar Agreement and said policies
of insurance, intending that, from and after this -date, the Split-Dollar
Agreement be solely between the Corporation and the Assignee and that hereafter
the Assignor shall neither have nor retain any right, title or interest therein.


______________________________
WILLIAM A. ALLEN


Assignor
15





 


2391001
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF ASSIGNMENT


             The undersigned Assignee hereby accepts the above assignment of all
right, title and interest of the Assignor therein in and to the Split-Dollar
Agreement, and the undersigned hereby agrees to be bound by all of the terms and
conditions of said Split-Dollar Agreement, as if the original Employee
thereunder.






_______________________________________________________________________,             Trustee
 
Assignee
 




Dated:                      ____________, 20__




CONSENT TO ASSIGNMENT


The undersigned Company hereby consents to the foregoing assignment of all of
the right, title and interest of the Assignor in and to the Split-Dollar
Agreement, to the Assignee designated therein. The undersigned Company hereby
agrees that, from and after the date hereof, the undersigned Company shall look
solely to such Assignee for the performance of all obligations under said
Split-Dollar Agreement which were heretofore the responsibility of the Assignor,
shall allow all rights and benefits provided therein to the Assignor to be
exercised only by said Assignee, and shall hereafter treat said Assignee in all
respects as if the original Employee thereunder.




OSI RESTAURANT PARTNERS, LLC


By:  ____________________________
Name:  __________________________
Title:  ___________________________


Dated: _____________,                                                      20__
 


 
 


 
 
16
 
2391001


--------------------------------------------------------------------------------
